998 F.2d 764
LOMAS MORTGAGEU S A, Creditor-Appellant,v.Daniel WIESE;  Sue Ann Wiese, Debtors-Appellees.LOMAS MORTGAGEU S A, Creditor,andFederal National Mortgage Association, Creditor-Appellee,v.Daniel WIESE;  Sue Ann Wiese, Debtors-Appellants.GENERAL MOTORS ACCEPTANCE CORPORATION, Plaintiff-Appellant,v.Noel G. CERVANTES;  Arnel J. Cervantes, Defendants-Appellees.GOLDOME REALTY CREDIT CORP., Creditor-Appellant,v.Mark Christian SAUGSTAD, f/dba/ Construction and Equipment;Kathleen Celeste Saugstad, Debtors-Appellees.
Nos. 91-35924, 91-35950, 91-36082, 91-36173.
United States Court of Appeals,Ninth Circuit.
July 26, 1993.As Amended Sept, 15, 1993.

On Remand from the United States Supreme Court.
Prior report:  --- U.S. ----, 113 S. Ct. 2925, 124 L. Ed. 2d 676.
Before:  HUG, D.W. NELSON, and T.G. NELSON, Circuit Judges.


1
The orders of the district court appealed from are vacated, and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in Nobleman v. American Savings Bank, 508 U.S. ----, 113 S. Ct. 2106, 124 L. Ed. 2d 228 (1993).


2
Debtors' "Motion to Consider One Point on Remand" is DENIED, without prejudice to their raising it in the district court or bankruptcy court on remand from this court.